Mr. JUSTICE SIMKINS delivered the opinion of the court: This appeal comes from the Circuit Court of Sangamon County and involves claims for personal injuries and property damage. The case arose from an automobile accident which occurred in the approximate center of the intersection of Seventh Street and Lawrence Avenue in the City of Springfield, Illinois. Both Morgan and Mrs. Anderson were injured. The Plaintiff-Appellant, Irving C. Morgan was driving south on Seventh Street, the Defendant-Appellee, Seigle W. Anderson, was proceeding east on Lawrence. The Counter-Plaintiff-Appellee, Ruth Anderson, was a passenger in the car of her husband, Seigle W. Anderson. The flow of traffic on both streets was controlled by traffic lights. Morgan claimed that he entered the intersection on a green light, Defendant Anderson claimed he had the green light. The case was tried before a jury which found against the Plaintiff Morgan and for the Defendant Seigle W. Anderson. It found for the Counter-Plaintiff Ruth Anderson, and against Morgan on the Counterclaim and assessed damages in the sum of $2,500.00, judgment was entered on that verdict and this appeal followed. The evidence is typical of that adduced in intersection cases. It is in conflict, there are arguments that the witness Novack could not have seen what he said he saw, etc. The jury heard the evidence, reached a decision which, in our view, is not against the manifest weight of the evidence. No error of law appears which- would require reversal, an opinion would have no precedential value and we therefore affirm pursuant to Supreme Court Rule 23. Judgments affirmed. TRAPP, P. J., and SMITH, J., concur.